E. C. Montgomery, J.,
ad hoc. Where citation issues directed to both husband and wife, and the sheriff’s return shows that he made service at the domicile of the wife, she being absent at the time, but does not state that the husband was absent, held: Such a return and such service will not authorize a default to be made final against the wife without an order of the Court authorizing her to stand in judgment.
2. Where a note sued on is signed by an agent, the introduction of the note does not prove defendant’s liability thereon; the agent’s authority to sign must be alleged and proved. 23 An. 274.
3. A verbal acknowledgment of a debt by a wife, out of the presence and without the authorization of her husband, does not bind her.